Citation Nr: 1147229	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  09-16 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1966 to July 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of increased rating for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection is currently in effect for PTSD, rated 30 percent disabling; diabetes mellitus, rated 20 percent disabling; peripheral neuropathy of the left leg associated with diabetes mellitus, rated 10 percent disabling; peripheral neuropathy of the right leg associated with diabetes mellitus, rated 10 percent disabling; peripheral neuropathy of the left hand associated with diabetes mellitus, rated 10 percent disabling; peripheral neuropathy of the right hand associated with diabetes mellitus, rated 10 percent disabling; and erectile dysfunction, rated zero percent disabling; with a combined rating of 70 percent and special monthly compensation on account of the loss of use of a creative organ.  

2.  The Veteran reported that he had four years of high school education and work experience as a manager and driver for an appliance store. 

3.  The service-connected disabilities, standing alone, are of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's favor, the requirements for a TDIU have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340. 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A November 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's pertinent treatment records have been secured.  The Veteran was afforded a VA medical examination in connection in January and March 2008.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicate on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Neither the Veteran nor his/her representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

TDIU

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.)"  Id.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran submitted a claim for TDIU in October 2008.  In his application, he stated that he had had four years of high school education and work experience as a manager and driver for an appliance store.  He indicated that he had last worked full time in January 2000 and had become too disabled to work in 2004.  

Service connection is currently in effect for PTSD, rated 30 percent disabling; diabetes mellitus, rated 20 percent disabling; peripheral neuropathy of the left leg associated with diabetes mellitus, rated 10 percent disabling; peripheral neuropathy of the right leg associated with diabetes mellitus, rated 10 percent disabling; peripheral neuropathy of the left hand associated with diabetes mellitus, rated 10 percent disabling; peripheral neuropathy of the right hand associated with diabetes mellitus, rated 10 percent disabling; and erectile dysfunction, rated zero percent disabling.  The Veteran's combined rating is 70 percent.  The Veteran has also been found to be entitled to special monthly compensation on account of the loss of use of a creative organ.  

Review of the Veteran's PTSD shows that on January 2008 VA examination it was reported that the Veteran was undergoing individual and group therapy and had been placed on two medications.  Employment history noted that he had retired from Charlotte Appliances where he was a warehouse manager for 33 years.  He reported that he had never had any performance issues at work, but it was noted that he was removed from interpersonal situations because of the position that he held.  On mental status evaluation, the Veteran's attitude was unremarkable and generally cooperative.  Mood was dysphoric and affect was anxious and depressed.  He appeared to experience considerable guilt and grief regarding aspects of his combat experiences; he became emotionally labile when speaking about such matters as well as when speaking about an injury that his grandson had sustained.  Speech was unremarkable in all respects.  He was relevant, coherent, and goal directed.  The Veteran did not appear to suffer visual or auditory hallucinations, although he did state that he heard undecipherable voices at times.  He did not experience any form of perceptual or cognitive distortion.  Capacity for abstract thinking was somewhat limited.  Remote memory appeared to be compromised as were both short and immediate memory.  Insight was marginal, but judgment appeared to be practical and intact.  He did seem to experience suicidal ideation, but stated that he had no specific plan.  There were no homicidal ideations.  The diagnosis was PTSD.  A GAF score of 51 was assigned.  

The January 2008 PTSD examiner stated that the Veteran did not appear to have suffered any significant occupational impairment, in part due to the nature of the work that he had been able to find.  He had periods of remission, but also periods of exacerbation surrounding the injury of his grandson, and aspects of his post-military trauma re-enlivened his thoughts and recollections of his military trauma.  Prognosis was considered guarded to fair and for continued readjustment.  

The Veteran also underwent a VA social and industrial survey in January 2008.  At that time review of his industrial adjustment included a report of a job at Kodak upon returning from Vietnam.  He stated that on his first day at his new job he was placed in a dark room that reminded him of the personnel carrier where he had spent a night in Vietnam.  He stated that he became terrified, left on his first day, and never returned.  He reported for work at Charlotte Appliances where he worked alone in a warehouse for 33 years.  He stated that the company was opening a new warehouse that was attached to the store.  He stated that he could not handle being part of a store or working with other people, so he left work without any retirement.  The examiner concluded that, although the Veteran was able to maintain employment, it seemed that he would have been much more successful had it not been for his PTSD symptoms.  

The Veteran was afforded a VA examination of his diabetes mellitus symptoms in March 2008.  It was reported that he took oral medication for this disease, but did not have a restricted diet, restriction of activities, or ketoacidosis or hypoglycemic reactions.  Among the neurologic symptoms, the Veteran stated that he had constant numbness and tingling in both feet that went up his knees, and of both hands and the tips of his fingers.  These symptoms have been getting progressively worse over the past four years.  Erectile dysfunction was also noted.  Neurologic examination disclosed decreased grip strength of each hand and decreased sensation with a monofilament test.  The Veteran was unable to discern sharp and dull sensation in the fingertips of both hands.  Examination of the lower extremities revealed similar findings.  Pertinent diagnoses were diabetes mellitus, type 2; peripheral neuropathy of both upper and lower extremities; and erectile dysfunction.  

VA outpatient treatment records show that the Veteran has been attending group and individual therapy sessions and maintained on medication for his PTSD.  In May 2008, it was noted that he practiced less avoidance and was less irritable.  His mood and adjustments were improved after a spring exacerbation of his symptoms.  In November 2008, it was noted that he had been managing not to be overwhelmed by rumination by distracting himself.  His GAF score on both occasions was listed as 50.  

In September 2009, the Veteran was admitted to a seven day track program for management of his PTSD.  The admission was caused by increased panic attacks over the past year.  He stated that he felt nauseous, dizzy, light-headed, shaky and sweaty.  He felt that his symptoms would only go away if he went to sleep, so he stayed in his room.  He had been working with his therapist and other medical care providers.  He reported that his last episode had been three weeks earlier.  He stated that he did not like to be around people.  He had problems with hypervigilance and did not feel relaxed.  He reported angry outbursts, but denied getting violent with others recently.  He denied suicidal thoughts, but stated that he felt more helpless or useless.  He reported problems with concentration and had little ambition.  He reported having intrusive thoughts and dreams about his experiences in Vietnam.  He denied having auditory or visual hallucinations.  He denied any history of manic or hypomanic episodes.  

During the Veteran's course on the PTSD unit, he was cooperative and fully participated in all functions and activities.  He was open to suggestions and did find ways to increase relaxation.  These included breath work, using social support, and increasing activity.  He stated that he felt ready to be discharged and that he was more relaxed overall.  His prognosis was poor due to the duration, chronicity, and severity of his symptoms.  He was not considered to be employable.  The diagnosis was PTSD.  His GAF was 42 on admission and 48 on discharge.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In the instant case, the Veteran has been unable to maintain employment since, at least, September 2009.  At that time the examiner rendered an opinion that he was unable to maintain employment, with a GAF score of 48, which reflects serious symptoms or any serious impairment in social or occupational functioning consistent with inability to keep a job.  The GAF score of 48 is only slightly lower than the GAF scores during the earlier rating period that were noted on examination by VA in January 2008, May 2008, and November 2008.  In addition to the psychiatric disability associated with the Veteran's PTSD, he has additional significant physical disability associated with diabetes mellitus and peripheral neuropathy of each extremity that is associated with the diabetes mellitus.  

The Board finds that this combination of physical and psychiatric disability places the Veteran outside the norm of other veterans with ratings of 70 percent in accordance with the rating schedule.  As such, with the resolution of reasonable doubt, the Board finds that the Veteran has met the criteria for TDIU since his application for benefits in October 2008.  


ORDER

A TDIU is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


